DETAILED ACTION
This action is in response to the Miscellaneous Communication to Applicant 05/20/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lloyd E. Dakin, Jr. (Reg. #38,423) on 05/23/2022.

Please amend claim 6 as follows:
	Change dependency of claim 6 from claim 2 to claim 1.

Please replace paragraph [039] of the Specifications with the following rewritten paragraph [039]:

Methods of improving the current sharing for multi-module VRs are known. One such method is averaging the reference voltage in a shared wire, as shown in Figure 3. This figure shows a multi-module voltage regulator, having several regulator modules 310, each of which includes its own local voltage reference Vref 320 in addition to a control and power unit 330. The power and control unit 330 may have separate control unit [[332]] 322 and power unit [[334]] 324 as shown. The local voltage references are tied together by a shared wire 340.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838